UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


OSCAR SALAZAR, et al.,

             Plaintiffs,

     v.                                      Civil Action No. 93-452 (GK)

DISTRICT OF COLUMBIA, et al.,

             Defendants.


                               MEMORANDUM OPINION

     On July 12, 2.016, this Court issued an Order [Dkt. No. 2150]

granting in part and denying in part Plaintiff's Motion to Modify

the Stay Entered on May 17, 2016 [Dkt. No. 2137]. In that Order,

the Court     indicated that         it would provide    its   reasons     for   its

decision within several weeks.

     The reasons upon which the Court based its decision are:

     1)   Initially,    in Plaintiffs' Motion for Modification of the

Settlement Order       [Dkt.   No.    2093-5],    which the Court ultimately

granted in part in its April 4,            2016 Order   [Dkt. No.      2109],    the

Plaintiffs    requested     that     Defendants    provide   monthly    reporting

regarding their compliance with the terms of the Court's April 4,

2016 Order.      As the Parties know,       the Court deemed this request

unnecessarily burdensome. April 4, 2016 Order at 57 n. 17.

     In Plaintiff's latest Motion to Modify the Stay Entered on

May 17,   2016    ("Pls.'   Mot.     To Modify the Stay")      [Dkt. No.    2137],
the Plaintiffs not only request the same monthly reporting that

the Court had already denied,                but in addition,          now request even

broader and more detailed monthly reporting. See Text of Proposed

Order Accompanying Pls.'             Mot.    To Modify the Stay          ~1    (requesting

that    Defendants     "report       to     the    Court               regarding       their

performance in the prior calendar month:                   (a)    in processing non-

disability      Medicaid      applications          (whether     submitted      in     paper

format,     by telephone,      or electronically)          within 4 5 days of the

date   of   application;       (b)     in    processing    Medicaid          renewals    and

recertifications (whether submitted in paper format, by telephone,

or electronically)          prior to the beneficiary's termination date;

(c) in processing Medicaid renewals and recertifications (whether

submitted in paper format, by telephone, or electronically) prior

to the end of the 90-day grace period following the beneficiary's

termination date;" as well as several other subject matter areas.)

       Given   the   fact    that     the Court       denied the       initial       request

because it was overly burdensome, the Court is clearly not about

to grant a request that would be even more burdensome.

       2) Again,     as the Parties know,            on April 4,       2016,    the Court

granted a      certain amount         of    relief    to Medicaid applicants             and

beneficiaries as       requested by Plaintiffs.                April    4,    2016 Order.

Thereafter, the Court stayed that Order in its May 17, 2016 Order


                                             -2-
and    Memorandum      Opinion      [Dkt.       Nos.     2134,       2135],     accepting

Defendants'    claims that they would suffer "irreparable harm" if

all the relief went into effect.

       In response to the pending Motion,                     Defendants argued that

there was no need for the relief Plaintiffs were seeking because

the District was already providing Medicaid to any applicant or

beneficiary who met        the    statutory and regulatory requirements.

Defendants'    Opposition to Plaintiffs'               Motion to Modify the Stay

Entered on May 17, 2016 at 6 [Dkt. No. 2145].                        In their Reply to

the pending Motion        ("Pls.'    Reply")        [Dkt.     No.    2147],    Plaintiffs

have    presented      numerous     examples,          some    of    which     were   most

distressing,      to    directly         counter       statements       made     by    the

Government. See Pls.' Reply at 5-10.

       The examples that Plaintiffs have submitted demonstrate that

there are cases in which Defendants, for whatever reason, are not

responding quickly and providing coverage in response to inquiries

about delayed processing of applications. Consequently, the Court

has granted Plaintiffs' request to modify the May 17, 2014 Stay to

provide     limited     relief      to      those      Medicaid        applicants      and

beneficiaries    who     identify    themselves          to    the   Medicaid     agency,

pending a     final    ruling by the Court of Appeals                   on Defendants'

Appeal of the Court's April 4, 2016 Order.


                                          -3-
        3)    Finally,     the Government has failed to make any showing

that    granting      this   specific   provision     requested     by    Plaintiffs

would        cause   the   Government   irreparable    harm      and/or    excessive

costs. While there may be some additional work entailed in granting

Plaintiffs' request, the Court has no reason to conclude that there

would be any substantial interruption in Defendants'                      ability to

proceed with the           complex work it    is    doing   to   ensure that the

requirements of the Affordable Care Act are satisfied.




July 19, 2016



Copies to: attorneys on record via ECF




                                        -4-